Citation Nr: 1823303	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  13-11 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a disability rating in excess of 10 percent prior to October 12, 2017 and in excess of 20 percent thereafter, for chronic thoracolumbar musculoligamentous strain (hereinafter a thoracolumbar spine disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. I. Sims, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2000 to January 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington that denied a disability rating in excess of 10 percent.  During the pendency of appeal, the Veteran was granted a 20 percent disability rating effective October 2017.

This appeal has previously been before the Board, most recently in September 2017, when it was remanded to obtain a new VA examination and opinion.  As is discussed in greater detail below, the Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1.  The Veteran's thoracolumbar spine disability demonstrated forward flexion functionally limited by pain at worst to 70 degrees, combined range of motion to 165 degrees, with muscle spasm not resulting in abnormal gait or abnormal spinal contour, prior to October 3, 2014.  

2.  The Veteran's thoracolumbar spine disability demonstrated forward flexion functionally limited by pain to 55 degrees as of October 3, 2014.

3.  The Veteran's thoracolumbar spine disability consistently demonstrated forward flexion in excess of 30 degrees after October 3, 2014.
4.  The Veteran is not shown to have ankylosis or intervertebral disc syndrome (IVDS) of the thoracolumbar spine.  Additionally, he did not experience any neurological abnormalities on medical testing.


CONCLUSION OF LAW

1.  Criteria for a rating in excess of 10 percent, for a thoracolumbar spine disability prior to October 3, 2014 have not been met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2017).

2.  Criteria for 20 percent rating for a thoracolumbar spine disability have been met as of October 3, 2014.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2017).

3.  Criteria for a rating in excess of 20 percent for a thoracolumbar spine disability after October 3, 2014 have not been met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records, and private treatment records have been obtained.  The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file) and neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  However, the Veteran's representative did object to the adequacy of the October 2014 VA medical opinion.  As discussed in further detail below, the Board finds the Veteran is not prejudiced by such opinion and adjudication of the claim is appropriate at this time.  

The Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, that the record includes adequate, competent evidence to allow the Board to decide this matter, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.
 
II.  Increased Rating

In June 2010, the Veteran filed a claim seeking an increased rating for his service connected thoracolumbar spine disability.  An August 2010 rating decision denied an increased disability rating.  Upon timely appeal, and remand by the Board, the Veteran's thoracolumbar spine disability was increased to 20 percent disabling effective October 12, 2017.  The Veteran contends that his disability warrants a rating in excess of 20 percent due to extensive pain and limitations in activity.  

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Spine disabilities are evaluated under either the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R § 4.71a, Diagnostic Code 5237.  The General Rating Formula for Diseases and Injuries of the Spine rates thoracolumbar spine disabilities, in pertinent part, as follows:
	
10 percent:	Forward flexion of the thoracolunmbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 580 percent or more of the height.  
20 percent: 	Forward flexion of the thoracolunmbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.
40 percent: 	Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.
50 percent: 	Unfavorable ankylosis of the entire thoracolumbar spine.
100 percent: 	Unfavorable ankylosis of the entire spine.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

38 C.F.R § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

"Ankylosis" is immobility and consolidation of a joint due to a disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  

In July 2010, the Veteran sought treatment for his back after bending over to work on his motorcycle aggravated his condition.  He was assessed with muscle spasms in the lower lumbar spine.  Later in this same month, he was assessed with full ROM in all joints and no back or joint tenderness.

In August 2010, private treatment records indicate the Veteran's ROM was forward flexion at 90 degrees, extension at 20 degrees, right lateral flexion at 15 degrees, left lateral flexion at 15 degrees, and right rotation at 20 degrees.  MRI imaging studies showed mild degenerative changes of the lower lumbar spine at L4-5 and L5-S1.

An August 2010 VA examination noted a normal gait, no muscle spasm or deformity across the thoracolumbar spine, and mild tenderness over the right paraspinal region.   Range of motion testing showed forward flexion at 75 degrees, extension at 25 degrees, right and left lateral flexion at 30 degrees and left and right lateral rotation at 50 degrees.  There was no change in ROM following repetitive motion testing.  The Veteran reported experiencing pain across right lumbar area with extension of 20 degrees, as well as rotation, but the pain did not limit his ROM.  There were no radicular defects in the lower extremities for sensation or deep tendon reflexes.  The examiner found the Veteran had minimal degenerative changes, chronic muscle strain of the thoracolumbar spine, and that his condition did not interfere with his ability to do work.

In October 2011, the Veteran reported muscle spasms after physical therapy sessions and a few episodes of inability to bend over and pick up his socks and shoes.  He was fitted for a TENS trial unit.

In June 2014, the Veteran's ROM was assessed as forward flexion at 70 degrees, extension at 20 degrees, left lateral flexion at 15 degrees, right lateral flexion at 15 degrees, left rotation at 25 degrees, and right rotation at 20 degrees.

In October 2014, the Veteran was afforded a second VA examination.  Upon examination, his ROM was forward flexion at 65 degrees, with pain at 55 degrees; extension at 20 degrees, with pain at 15 degrees; right lateral flexion at 25 degrees, with pain at 15 degrees; left lateral flexion at 25 degrees, with pain at 20 degrees; right lateral rotation at 25 degrees, with pain at 20 degrees; left lateral rotation at 30 degrees, with no painful motion.  ROM after repetitive testing was forward flexion at 65 degrees, extension at 25 degrees, right lateral flexion at 25 degrees, left lateral flexion at 25 degrees, right lateral rotation at 25 degrees, and left lateral rotation at 30 degrees.  There was no additional limitation in ROM after repetitive use testing, however, the Veteran did experience functional loss after repetitive use testing with contributing factors of less movement than normal and pain on movement.  The examination found no evidence of radiculopathy, ankylosis, and intervertebral disc syndrome.  The examiner found that the Veteran had arthritis based on imaging studies, diffuse lumbosacral tenderness, and muscle spasm and guarding resulting in abnormal gait or abnormal spine contour.  His condition was found to impact his ability to work, but not a total impact in that Veteran would experience pain at work while sitting, but would able to get up and move around when he wants.  The examiner described the Veteran's back condition as mild and stable.  The examiner noted the Veteran experienced worsening more likely due to his underlying degenerative changes that were not service connected. 

In an October 2014 addendum, the VA examiner opined that the Veteran's mild degenerative changes of the lumbar spine were less likely than not proximately due to or the result of his service connected disability.  As rationale, the examiner stated the degenerative changes were not related to the thoracolumbar spine disability.  The examiner went on to state that the degenerative changes were not seen at the time of active duty. 

In April 2015 the Veteran's ROM was assessed as forward flexion at 60 degrees, extension at 25 degrees, left lateral flexion at 25 degrees with moderate pain, right lateral flexion at 25 degrees with moderate pain, left rotation at 45 degrees, and right rotation at 45 degrees.  

In August 2015, the Veteran's ROM was assessed as forward flexion at 65 degrees, extension at 25 degrees, left lateral flexion at 15 degrees, right lateral flexion at 15 degrees, left rotation at 25 degrees, right rotation at 20 degrees.  

On several occasions in 2015, the Veteran was assessed with mild to moderate muscle spasms in the thoracic and lumbar spines, ambulating with a steady gait, and decreased ROM on flexion, extension, and rotation similar to his August 2015 assessment.  

In May 2016, the Veteran was assessed with forward flexion at 65 degrees, extension at 25 degrees, left lateral flexion at 15 degrees, right lateral flexion at 15 degrees, left rotation at 25 degrees, and right rotation at 20 degrees.  The Veteran experienced similar ROM throughout 2016 along with mild to moderate muscle spasms in the thoracic and lumbar spines.  

In February 2017, the Veteran was assessed as ambulating with a steady gait.  He was noted to have worsening lower back pain and chronic radicular pain described as a sharp pain after prolonged sitting and standing associated with numbness in the legs.  However, a March 2017 EMG nerve study was normal.  

An October 2017 VA examination is also of record.  The Veteran reported worsening back pain with less motion, and intermittent numbness and radiation.  Upon examination, ROM was 50 degrees of forward flexion, 20 degrees of extension, 20 degrees of right lateral flexion, 20 degrees of left lateral flexion, 25 degrees of right lateral rotation, 25 degrees of left lateral rotation.  Pain was noted to cause functional loss in all ranges of motion.  Pain was noted with weight-bearing and palpation, however, there was no additional functional loss or change in ROM with repetitive motion testing.  

Flare-ups were noted to limit functional ability due to pain, weakness, fatigability, or incoordination.  ROM of motion was reduced to 45 degrees of forward flexion by flare-ups; no other changes in motion were indicated.  There was no guarding or muscle spasm; no ankylosis; no radiculopathy; no IVDS; and no other neurologic abnormalities.

During his Board hearing, the Veteran testified that he has experienced worsening back pain since his 2014 VA examination.  The Veteran described his pain as 6 to 7 out of 10, at times with radiation down his legs when sitting for long periods of time.  The Veteran stated that at times he is unable to dress himself, tie his shoes, or bend over a few times per week.  Additionally, the Veteran stated that a few months prior to the hearing he was sent home from work because he was unable to stand upright and thus unable to perform his job. The Veteran does not use a cane, but after prolonged periods of standing or sitting, has to ease into walking and at times balances on a tank at work or a railing before feeling normal to walk.  He also reported using a TENS unit to address intermittent muscle cramps.  

In February 2018, the Veteran submitted a written statement addressing the pain he experiences related to his thoracolumbar spine disability.  The Veteran reported having to install a shower seat and hand rail due to back spasms, an inability to have intimate relations with his spouse, an inability to participate in recreational activities with his child, and the need for assistance with activities of daily living.  

Initially, the Board notes that thoracolumbar spine disabilities require the consideration of neurological and orthopedic impairments.  See General Rating Formula for Diseases and Injuries of the Spine, Note (1).  Here, the objective medical evidence shows no indication that the Veteran experiences any neurologic manifestations of a lower back disability as demonstrated in August 2010, October 2014, and October 2017 VA examinations as well as a normal March 2017 EMG study.  Therefore, a separate disability evaluation is unavailable under that criteria.    

The Board also notes the record contains no indication that the Veteran experiences ankylosis, IVDS, or was prescribed bed rest for his thoracolumbar spine disability.  Therefore, higher disability ratings under those criteria are not available.  

Applying the relevant rating criteria to the orthopedic range of motion criteria, the Board finds that a 20 percent disability rating for the Veteran's thoracolumbar spine disability is warranted prior to October 2017.    

When an evaluation of a disability is based on limitation of motion, the Board must also consider any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011). 

Prior to October 2017, the Veteran's thoracolumbar spine disability was evaluated as 10 percent disabling.  A 20 percent disability rating requires forward flexion of the thoracolumbar spine disability greater than 30 degrees, but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

In 2010, the Veteran demonstrated full ROM in all joints and no back or joint tenderness, with only mild degenerative changes in the lumbar spine.  Further, the Veteran was functional enough to bend and perform work on his motorcycle.  At the 2010 VA examination, he was assessed with a normal gait, no muscle spasm, and no deformity of the thoracolumbar spine.  In 2011, though fitted for a TENS unit for muscle spasms, he continued to be assessed with a normal gait and there was no indication that he experienced abnormal spinal contour.  During this period, the Veteran's combined ROM was consistently above 120 degrees and his forward flexion functionally limited by pain was above 60 degrees.  Therefore, a rating in excess of 10 percent is not warranted for this period.

The record is silent for medical treatment between 2012 and 2013.  By 2014, the Veteran demonstrated increasingly reduced ranges of motion.  The Veteran's October 2014 VA examination indicates that he experienced forward flexion to 65 degrees.  During the October 2014 VA examination, the Veteran was assessed with functional loss after repetitive use testing with contributing factors of less movement than normal and pain on movement.  Taking into account functional limitations, the Veteran's forward flexion was functionally limited by pain to 55 degrees.  Here, the medical evidence of record indicates a 20 percent disability rating is warranted as of October 3, 2014, but no higher and no earlier.  

The Board notes that in October 2014, the medical examiner opined that the Veteran's worsening thoracolumbar spine disability was attributable to degenerative changes, which were not related to his service connected disability.  This medical opinion did not provide explanation or support for finding that the degenerative changes were unrelated to the service connected disability.  Additionally, this opinion did not parse out which back symptoms were related to the service connected-disability and which were related to the non-service connected disability.  The opinion does not provide the Board sufficient rationale to make an informed decision and is afforded very little weight.  The Board notes that the law requires VA to exclude from compensation the effects of non-service connected disability and where such distinction is not possible, attribute such effects to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

After October 2014, the Veteran continued to experience reduced ROM and muscle spasms.  However, the medical records do not indicate additional limitations.  A 40 percent disability rating would require forward flexion of the thoracolumbar spine 30 degrees or less.  The medical evidence of record does not indicate that the Veteran's forward flexion was so significantly limited.  After October 2014, the Veteran consistently retained forward flexion above 30 degrees.  Even when accounting for flare-up, pain, weakness, fatigability, or incoordination, the Veteran's forward flexion was to 45 degrees, which does not support a higher rating.  Moreover, the October 2017 VA examination findings of forward flexion to 50 degrees continues to support a disability rating of 20 percent under the rating schedule.

The Board acknowledges statements from the Veteran indicating his daily activities have been affected by his thoracolumbar spine disability.  The Veteran's reports of symptoms and limitations are found to be credible.  He certainly possesses the competency to report what comes to him through his senses, one of which is reporting on the severity of his pain symptoms and limitations.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  However, the Veteran's statements alone do not support a higher disability rating.   The Veteran's pain along with other factors that impair his range of motion and affect the working movements of his body have been considered.  These types of limitations have been accounted for in the above findings and the disability rating criteria.  Of note, the Veteran's range of motion alone has never been sufficient to support a 40 percent rating as range of motion to 30 degrees or less of forward flexion has not been shown.  Only when factors such as pain, weakness, stiffness, fatigability, and lack of endurance are taken into account was a higher rating supported.  While the Veteran does experience significant limitations from his thoracolumbar disability, he has also retained some range of motion and functional abilities.  Here, the Veteran's range of motion and functional ability do not rise to the level of requisite impairment to afford him a higher disability rating.  

For the foregoing reasons, the Board finds that a 20 percent disability rating is warranted as of October 3, 2014, but not earlier and no higher.  


ORDER

A 20 percent rating for chronic thoracolumbar musculoligamentous strain is granted as of October 3, 2014, subject to the laws and regulations governing the award of monetary benefits. 





____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


